PAUL E. DANIELSON, Justice, dissenting. I respectfully dissent. As the majority correctly notes, the protection of the public and the honor and integrity of the profession have long been the principal criteria in determining whether a person should be admitted or readmitted to the bar. See Redden v. Arkansas State Bd. of Law Exam’rs, 371 Ark. 584, 269 S.W.3d 359 (2007). But in addition, this court gives due consideration to an applicant’s rehabilitation. See In re Petition of Anderson, 312 Ark. 447, 851 S.W.2d 408 (1993). While I am cognizant that Madden pled guilty to an offense for which the culpable mental state was not that of negligence or recklessness, I am simply unable to reconcile the outcome of this case with those in which we have permitted others to continue in the practice of law, where their actions more profoundly impacted both the public and the integrity of the profession. See, e.g., Ligon v. Clouette, 2011 Ark. 68, 378 S.W.3d 708. The ultimate issue in this case is the practice of law, of which we are charged with the regulation. See In re Petition of Butcher, 322 Ark. 24, 907 S.W.2d 715 (1995). Because I believe that Mr. Madden has | ^demonstrated that he is deserving of readmission and I believe that the public trust and integrity of the profession would both be served by his readmission to practice, I believe it is fundamentally unfair to deny the instant petition.1 Because I would grant the petition under the unique facts of this case, I respectfully dissent. CORBIN, J., joins.  . In addition, I believe the time has come for this court to reexamine its rules regarding sanction, disbarment, and readmission in an effort to address the disparity of treatment that often occurs from case to case.